NUMBERS 13-09-00638-CV
                                           13-09-00639-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG



                               IN RE: WILLIE ALBERT DORSEY


                              On Petition for Writ of Mandamus


                                 MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Rodriguez and Garza
                    Memorandum Opinion Per Curiam1

        On November 23, 2009, relator, Willie Albert Dorsey, filed a pro se petition for writ

of mandamus,2 seeking to compel respondent, the Honorable Nanette Hassette, presiding


        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).

        2
           W e note that Dorsey has not provided this Court with proof of service of his petition on all parties.
See T EX . R. A PP . P. 9.5(d) (“A docum ent presented for filing m ust contain a proof of service in the form of
either an acknowledgm ent of service by the person served or a certificate of service.”); see also id. R U LE 52.7
(“Relator and any party who files m aterials for inclusion in the record m ust— at the sam e tim e— serve each
party.”). Rather than striking Dorsey's petition, see generally, id. R U LE 38.9, the Court, in its sole discretion,
judge of the 28th Judicial District Court of Nueces County, Texas, to rule on his “Motion for

Reinstatement of Funds Illegally Forfeited in Violation of Tex. Code Crim. Proc. art.

59.04(b) and Defendant’s 5th and 14th Amendment Rights.” For the foregoing reason, we

deny Dorsey’s petition on the merits.

        According to documents included in the appendix, Dorsey was convicted for the

offense of possession of a controlled substance and sentenced to fifteen years’

confinement. Before his conviction, the State brought a civil forfeiture action against

Dorsey’s car and $7,888.00 found inside the trunk of the car. See TEX . CODE CRIM . PROC .

ANN . art. 59.02 (Vernon Supp. 2009). Dorsey contends that at a March 28, 2007 hearing

on the State’s civil forfeiture action, his counsel and the State entered into an agreed

judgment to forfeit the $7,888.00. Dorsey further contends that he did not receive notice

of either the forfeiture proceeding or the agreed judgment. Id. art. 59.04 (Vernon Supp.

2009). On September 28, 2007, Dorsey filed his “motion for reinstatement of funds,” which

asserted that the money was forfeited without adequate notice.

        Article 59.02(h)(4) provides that the “exclusive remedy for failure by the attorney

representing the state to provide the notice required under [Subdivison (2) and article

59.04] is submission of that failure as a ground for new trial in a motion for new trial or bill

of review.” Id. art. 59.02(h)(4) (Vernon Supp. 2009). Six months after the agreed judgment

was entered, Dorsey filed his motion in the same cause number as the civil forfeiture

proceeding. The trial court could have construed Dorsey’s motion as a motion for new trial

under article 59.02(h)(4) of the code of criminal procedure because the motion was filed


directs the Clerk of this Court to forward a copy of the petition and appendix to the respondent and the real
party in interest, the Honorable Carlos Valdez, District Attorney of the 105th Judicial District of Texas.

                                                     2
in the same cause number as the forfeiture proceeding. See e.g., American Gen. Fire &

Cas. Co. v. Schattman, 761 S.W.2d 582, 585 (Tex. App.–Fort Worth 1988, no writ)

(providing that a bill of review proceeding is a separate suit, generally filed under a different

cause number in the same court, with service on all parties affected by the original

judgment). Additionally, the trial court could have considered Dorsey’s motion for new trial

as untimely. See TEX . R. APP. P. 329b(a) (providing that a motion for new trial must be filed

within thirty days after the judgment is signed), 329b(f) (“On expiration of the time within

which the trial court has plenary power, a judgment cannot be set aside by the trial court

except by bill of review for sufficient cause, filed within the time allowed by law.”). An

untimely motion for new trial “is a nullity for purposes of preserving issues for appellate

review.” Moritz v. Preiss, 121 S.W.3d 715, 720 (Tex. 2003). Therefore, the trial court is

under no obligation to grant or deny Dorsey’s “motion for reinstatement of funds.” Id.

       We are of the opinion that the petition lacks merit. Accordingly, the petition for writ

of mandamus is DENIED.3 See TEX . R. APP. P. 52.8(a).

                                                           PER CURIAM




Delivered and filed
the 14th day of December, 2009.




       3
           All pending m otions are dism issed as m oot.

                                                       3